ULURU INC. CERTIFICATE OF DESIGNATIONS OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES A PREFERRED STOCK The undersigned, Kerry P. Gray and Terrance K. Wallberg, hereby certify that: 1.They are the Chief Executive Officer and Chief Financial Officer, respectively, of ULURU Inc., a Nevada corporation (the “Corporation”). 2.The Corporation is authorized to issue 20,000 shares of preferred stock, none of which are issued or outstanding. 3.The following resolutions were duly adopted by the Board of Directors: WHEREAS, the Articles of Incorporation of the Corporation provides for a class of its authorized stock known as preferred stock, comprised of 20,000 shares, $0.001 par value per share (the “Preferred Stock”), issuable from time to time in one or more series; WHEREAS, the Board of Directors of the Corporation is authorized to fix the dividend rights, dividend rate, voting rights, conversion rights, rights and terms of redemption and liquidation preferences of any wholly unissued series of Preferred Stock and the number of shares constituting any Series and the designation thereof, of any of them; WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant to its authority as aforesaid and as set forth in this Certificate of Designations of Preferences, Rights and Limitations of Series A Preferred Stock, to designate the rights, preferences, restrictions and other matters relating to the Series A Preferred Stock, which will consist of up to 1,000 shares of the Preferred Stock which the Corporation has the authority to issue, as follows: NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide for the issuance of a series of Preferred Stock for cash or exchange of other securities, rights or property and does hereby fix and determine the rights, preferences, restrictions and other matters relating to such series of Preferred Stock as follows: I.Terms of Preferred Stock. A.Designation, Amount and Par Value.The series of Preferred Stock will be designated as the Corporation’s Series A Preferred Stock (the “Series A Preferred Stock”) and the number of shares so designated will be 1,000, which will not be subject to increase without any consent of the holders of the Series A Preferred Stock (each a “Holder” and collectively, the “Holders”) that may be required by applicable law.Each share of Series A Preferred Stock will have a par value of $0.001 per share. B. Ranking and Voting. 1. Ranking.The Series A Preferred Stock will, with respect to dividend rights and rights upon liquidation, winding-up or dissolution, rank: (a) senior with respect to dividendsand pari passu in right of liquidation with the Corporation’s common stock, par value $0.001 per share (“Common Stock”); (b) pari passu with respect to dividends and junior in right of liquidation with respect to any other class or series of Preferred Stock of the Corporation; and (c) junior to all existing and future indebtedness of the Corporation. 2.Voting.Except as required by applicable law or as set forth herein, the holders of shares of Series A Preferred Stock will have no right to vote on any matters, questions or proceedings of this Corporation including, without limitation, the election of directors. C.Dividends and Other Distributions.Commencing on the date of the issuance of each share of Series A Preferred Stock (each respectively an “Issuance Date”), Holders of Series A Preferred Stock will be entitled to receive dividends on each outstanding share of Series A Preferred Stock (“Dividends”), which will accrue in shares of Series A Preferred Stock at a rate equal to 7.5% per annum from the Issuance Date.Accrued Dividends will be payable upon redemption of the Series A Preferred Stock in accordance with Section I.F. 1.Any calculation of the amount of such Dividends payable pursuant to the provisions of this Section I.C. will be made based on a 365-day year and on the number of days actually elapsed during the applicable calendar quarter, compounded annually. 2.So long as any shares of Series A Preferred Stock are outstanding, no dividends or other distributions will be paid, declared or set apart with respect to any Common Stock.The Common Stock will not be redeemed while the Series A Preferred Stock is outstanding. D.Protective Provision.So long as any shares of Series A Preferred Stock are outstanding, the Corporation will not, without the affirmative approval of the Holders of a majority of the shares of the Series A Preferred Stock then outstanding (voting as a class), (i) alter or change adversely the powers, preferences or rights given to the Series A Preferred Stock or alter or amend this Certificate of Designations, (ii) authorize or create any class of stock ranking as to distribution of dividends senior to the Series A Preferred Stock, (iii) amend its Articles of Incorporation or other charter documents in breach of any of the provisions hereof, (iv) increase the authorized number of shares of Series A Preferred Stock, (v) liquidate, dissolve or wind-up the business and affairs of the Corporation, other than in connection with a Deemed Liquidation Event (as defined below), or (vi) enter into any agreement with respect to the foregoing. 1.A “Deemed Liquidation Event” will mean:(a) a merger or consolidation in which the Corporation is a constituent party or a subsidiary of the Corporation is a constituent party and the Corporation issues shares of its capital stock pursuant to such merger or consolidation, except any such merger or consolidation involving the Corporation or a subsidiary in which the shares of capital stock of the Corporation outstanding immediately prior to such merger or consolidation continue to represent, or are converted into or exchanged for shares of capital stock that represent, immediately following such merger or consolidation, at least a majority, by voting power, of the capital stock of the surviving or resulting corporation or if the surviving or resulting corporation is a wholly owned subsidiary of another corporation immediately following such merger or consolidation, the parent corporation of such surviving or resulting corporation; or (b) the sale, lease, transfer, exclusive license or other disposition, in a single transaction or series of related transactions, by the Corporation or any subsidiary of the Corporation of all or substantially all the assets of the Corporation and its subsidiaries taken as a whole,or the sale or disposition (whether by merger or otherwise) of one or more subsidiaries of the Corporation if substantially all of the assets of the Corporation and its subsidiaries taken as a whole are held by such subsidiary or subsidiaries, except where such sale, lease, transfer, exclusive license or other disposition is to a wholly owned subsidiary of the Corporation. 2.The Corporation will not have the power to effect a Deemed Liquidation Event referred to in Section I.D.1 unless the agreement or plan of merger or consolidation for such transaction provides that the consideration payable to the stockholders of the Corporation will be allocated among the holders of capital stock of the Corporation in accordance with Section I.E. E.Liquidation. 1.Upon any liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary, after payment or provision for payment of debts and other liabilities of the Corporation, pari passu with any distribution or payment made to the holders of Common Stock by reason of their ownership thereof, the Holders of Series A Preferred Stock will be entitled to be paid out of the assets of the Corporation available for distribution to its stockholders an amount with respect to each share of Series A Preferred Stock equal to $10,000.00 (the “Original Series A Issue Price”), plus any accrued but unpaid Dividends thereon (collectively, the “Series A Liquidation Value”), and the holders of Series A Preferred Stock shall thereafter be entitled to no further distributions.If, upon any liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary, the amounts payable with respect to the shares of Series A Preferred Stock are not paid in full, the holders of shares of Series A Preferred Stock will share equally and ratably with the holders of shares of Common Stock in any distribution of assets of the Corporation in proportion to the liquidation preference and an amount equal to all accumulated and unpaid Dividends, if any, to which each such holder is entitled 2.If, upon any liquidation, dissolution or winding up of the Corporation, the assets of the Corporation will be insufficient to make payment in full to all Holders, then such assets will be distributed among the Holders at the time outstanding, ratably in proportion to the full amounts to which they would otherwise be respectively entitled. F.Redemption. 1.Corporation’s Redemption Rights. Upon or after the seventh anniversary of the initial Issuance Date, the Corporation will have the right, at the Corporation’s sole option in its absolute discretion, to redeem all or a portion of the shares of Series A Preferred Stock, at a price per share equal to 100% of the Series A Liquidation Value (the “Corporation Redemption Price”). 2.Corporation’s Early Redemption Rights.Prior to redemption pursuant to Section I.F.1 hereof, the Corporation will have the right, at the Corporation’s sole option in its absolute discretion, to redeem all or a portion of the shares of Series A Preferred Stock at any time or times after (but not on or before) the six-month anniversary of the issuance date of such Series A Preferred Stock, at a price per share (the “Early Redemption Price”) equal to:(a) the Corporation Redemption Price, divided by (b) the British Pound Sterling Exchange Rate, multiplied by (c) one plus the LIBOR Rate, multiplied by (d) the Rate Factor, for the first calendar month after the issuance date, and decreasing each calendar month thereafter by an amount equal to 0.595% of the Early Redemption Price for the first month. 3.Mandatory Redemption. If the Corporation determines to liquidate, dissolve or wind-up its business and affairs, or effect any Deemed Liquidation Event, the Corporation will redeem the Series A Preferred Stock at the applicable Early Redemption Price set forth in Section I.F.2. 4.Mechanics of Redemption.If the Corporation elects to redeem any of the Holders’ Series A Preferred Stock then outstanding, it will deliver written notice thereof via facsimile and overnight courier (“Notice of Redemption at Option of Corporation”) to each Holder, which Notice of Redemption at Option of Corporation will indicate (a) the number of shares of Series A Preferred Stock that the Corporation is electing to redeem and (b) the applicable Early Redemption Price or Corporation Redemption Price. 5.Payment of Redemption Price.Upon receipt by any Holder of a Notice of Redemption at Option of Corporation, the Holder will promptly submit to the Corporation such Holder’s Series A Preferred Stock certificates.Upon receipt of such Holder’s Series A Preferred Stock certificates, the Corporation will pay the applicable Corporation Redemption Price or Early Redemption Price to the Holder in cash. G.Corporation’s Conversion Rights. 1.Mechanics of Conversion. a.Subject to the terms and conditions hereof, one or more of the Series A Preferred Stock may be converted into shares of Common Stock, at any time or times after (but not on or before) the six-month anniversary of the issuance date of such Series A Preferred Stock, at the sole option of the Corporation in its absolute discretion, by delivery of a written notice to Holder (each a “Conversion Notice”), of the Corporation’s election to convert the Series A Preferred Stock.On the same Trading Day on which the Corporation has issued the Conversion Notice the Corporation shall transmit by facsimile or electronic mail a confirmation of issuance of the Conversion Notice to the Holder and the Corporation’s transfer agent (the “Transfer Agent”) and shall authorize the immediate credit by the Transfer Agent of such aggregate number of Conversion Shares to which the Holder is entitled pursuant to such Conversion Notice to Holder’s or its designee’s balance account with The Depository Trust Corporation (DTC) Fast Automated Securities Transfer (FAST) Program, through its Deposit/Withdrawal at Custodian (DWAC) system, time being of the essence. b.Notwithstanding any other provision:(i) no fractional shares of Common Stock are to be issued upon conversion of Series A Preferred Stock, but rather the Corporation shall issue to Holder scrip or warrants in registered form (certificated or uncertificated) which shall entitle Holder to receive a full share upon the surrender of such scrip or warrants aggregating a full share; (ii) the Holder shall not be required to deliver the original certificates for the Series A Preferred Stock in order to effect a conversion hereunder; (iii) the delivery of a Conversion Notice and the issuance and delivery of Conversion Shares to Holder shall be subject to the Equity Conditions, and (iv) the Corporation shall pay any taxes which may be payable with respect to the issuance and delivery of Conversion Shares to Holder, other than Holder’s income or capital gains taxes. 2.Conversion. a.In the event of a conversion of any Series A Preferred Stock pursuant to a Conversion Notice, the Corporation shall issue to the Holder of such Series A Preferred Stock a number of Conversion Shares equal to (i) the Early Redemption Price multiplied by (ii) the number of such Series A Preferred Stock subject to the Conversion Notice divided by (iii) the lower of (A) the Conversion Price with respect to such Series A Preferred Stock and (B) 85% of the average of the daily VWAPs of the Common Stock, as reported by Bloomberg, for the 20 Trading Days following Holder’s receipt of the Conversion Notice; provided, however, in no event shall the lower of (A) and (B) be less than $0.001. b.As an alternative to a conversion under Section I.G.2(a) above, in the event that the Closing Price of the Common Stock exceeds 150% of the Conversion Price with respect to a Series A Preferred Stock for any 20 consecutive Trading Days, upon a conversion of any Series A Preferred Stock pursuant to a Conversion Notice, the Corporation shall issue to the Holder of such Series A Preferred Stock a number of Conversion Shares equal to (i) the Early Redemption Price multiplied by (ii) the number of such Series A Preferred Stock subject to the Conversion Notice divided by (iii) the Conversion Price with respect to such Series A Preferred Stock. 3.Stock Splits.If the Corporation at any time on or after the date of issuance of any Preferred Stock subdivides (by any stock split, stock dividend, recapitalization or otherwise) one or more classes of its outstanding shares of Common Stock into a greater number of shares, the Conversion Price in effect immediately prior to such subdivision will be proportionately reduced and the number of Conversion Shares will be proportionately increased.
